 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  )   CR-19-00633-PHX-DWL
                                                )
10              Plaintiff,                      )
                                                )   ORDER OF DETENTION
11   vs.                                        )
                                                )
12   Jaime Sillas-Medina,                       )
                                                )
13              Defendant.                      )
                                                )
14                                              )
15          Defendant was released on Pretrial Supervision on May 10, 2019. Pretrial Services
16   filed a Petition for Action on Conditions of Pretrial Release alleging that defendant violated
17   the terms of his release. Defendant was arrested and appears before the Court with counsel.
18          Counsel for defendant advises the Court that defendant wishes to waive his right to
19   a hearing on the petition. The Court addressed defendant and advised defendant of his right

20   to remain silent, to continued representation by counsel, to provide evidence on his behalf,

21   and the government's obligation to prove that defendant violated at least one condition of

22   release by clear and convincing evidence. Defendant advised he understood these rights and

23   confirmed that he wanted to waive his right to a hearing.

24          The Court deems the waiver a submission and based on the allegations in the petition,

25   the Court finds that defendant violated at least one condition of his release. Further, that
     defendant is unlikely to abide by any condition or combination of conditions of release.
26
     //
27
28
 1         IT IS THEREFORE ORDERED that the defendant's release is revoked and he is
 2   detained pending further order of the Court.
 3         DATED this 3rd day of October, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
